PER CURIAM:
This claim was submitted for decision based upon the allegation sin the Notice of Claim and the respondent’s Answer.
Claimant seeks $120.00 for rental of an automatic dialing service connecting the fire alarm system for Wheeling Independence Hall to the Wheeling Fire Department during the 1995 fiscal year. The document for the services was not received by the respondent in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $120.00.
Award of $120.00.